 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:12-cr-00118-JAD-VCF-2
 4
                   Plaintiff,                         ORDER
 5
            v.                                             ECF No. 217
 6
     MATTHEW DALE DEWBERRY,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Monday,

11   November 25, 2019 at 9:00 a.m., be vacated and advanced to November 18, 2019 at 2:00 p.m.

12          DATED this 6th
                       ___ day of November, 2019.

13
14
                                               UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                  3
